UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7723



GARFIELD WILLIAM HOLLEY,

                                            Plaintiff - Appellant,

          versus


CLARK R. FARMER, Sergeant; RICHARD A. YOUNG;
B. EDMONDS,

                                           Defendants - Appellees.



                            No. 01-7967



GARFIELD WILLIAM HOLLEY,

                                            Plaintiff - Appellant,

          versus


CLARK R. FARMER, Sergeant; RICHARD A. YOUNG,
Regional Director; B. EDMONDS,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-672-7, CA-01-610-1)
Submitted:   February 14, 2002        Decided:   February 22, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garfield William Holley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

       Garfield William Holley, a Virginia inmate, appeals the dis-

trict court’s orders denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2001) complaints under 28 U.S.C.A. § 1915A (West Supp. 2001).

We have reviewed the records and find that the district court

committed no reversible error.       Further, Holley is estopped from

raising the charge in his complaint regarding an alleged unlawful

interrogation of another inmate because this claim has already been

decided on the merits in previous litigation. Holley v. Baker, No.

00-6698 (4th Cir. Sept. 28, 2000) (unpublished), cert. denied,

U.S.     , 121 S. Ct. 2561 (2001).    Accordingly, we dismiss the ap-

peals on the reasoning of the district court. See Holley v. Farmer,

Nos. CA-01-672-7; CA-01-610-1 (W.D. Va. Sept. 4, 2001; filed Oct.

12, 2001, entered Oct. 13, 2001).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            DISMISSED




                                  3